Magruder, J.,
delivered the opinion of this court.
We agree with the chancellor that the injunction which the complainants had obtained in this case, oughtnottobe continued.
It is not to be denied that George Baughman, according to the statement in the bill of complaint, practiced a fraud upon the complainants; but we are not authorised to believe, that of such fraud the defendant,- Lee, had notice at the time that the note of the complainants was received by him.
The note in controversy, we must take it for granted, was placed in the hands of the defendant Lee, as a security for the repayment of money borrowed at the time, of the latter, and without any reason to believe, that every cent of the money for which it was given, had not been received by the drawers.It was their own fault that it was in the power of the possessor of the note to make the improper use, which they say he did make, of it. The loss to be sustained, if any loss is to be sustained, the complainants themselves must bear, unless they can shew that the defendant Lee cannot claim the amount of it. Moreover, they must show some reason why they ask the aid of a court of equity; that they have a defence, of which, for some reason or other, they cannot avail themselves at law. This has not been shown.
The bill charges that the note in controversy was pledged to the defendant Lee, as a security for a debt claimed by him, and which it is charged was tainted with usury. Granting this to be the case, it surely cannot be insisted that, for this the complainants can avoid the contract. Before our act of Assembly 1845, chap. 352, if the debtor, or any person who had the right to represent him, asked in chancery to be relieved from the payment of any usurious debt, the principal and legal interest must be paid. The act of Assembly will not permit any person to avoid the contract, in any suit, whether in law or in equity. The principal and legal interest, are still due and to be paid, and the creditor is entitled to all the securities which he has, just as if by the original terms of the contract, it had been to pay the principal with legal interest»
*146It is not necessary, then, for us to inquire, whether, as the case comes before us, we must take it for granted, that the transaction between Lee and his debtors, was one tainted with usury ?
The act of 1845, has certainly made a great change in the law of usury. It is not for us to say, whether in this respect the law is improved, or to deprive the creditor of the benefit of that law.
But why should the defendant Lee be required, before he claims of the complainants the amount of their note, to exhaust any remedy which he may have by reason of other securities placed in his hands for .the money due to him? If he attempted to recover the amount due to him by a suit upon these other notes, surely thpse debtors might, with equal propriety insist, that he should first seek to recover the amount due from the complainants on their note. Surely in this suggestion we can find no.ground for a continuance of this injunction, and with any other subject we are not now required to meddle. Case to be remanded.
order affirmed with costs.